991 So. 2d 1005 (2008)
R.D., Father of T.D. and D.D.D., minor children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-1596.
District Court of Appeal of Florida, First District.
October 7, 2008.
Jeffrey A. Siegmeister, Lake City, for Appellant.
David J. Rothamer, Children's Legal Services, Madison, for Appellee Department of Children and Families.
Wendie Michelle Cooper, for Guardian Ad Litem Program, Orlando.
PER CURIAM.
Upon the Department's proper confession of error, we reverse the trial court's order of involuntary termination of parental rights with respect to appellant. We *1006 remand to the trial court for further proceedings.
REVERSED and REMANDED for further proceedings.
WOLF, KAHN, and LEWIS, JJ., concur.